Citation Nr: 0426000	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-18 324A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral 
knee disabilities.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was remanded to the RO in October 1997, 
August 1999, and June 2000.  In a September 2001 decision, 
the Board denied a rating in excess of 30 percent for a right 
knee disability and a left knee disability; and remanded the 
issue of entitlement to consideration for an extraschedular 
rating for bilateral knee disabilities and entitlement to a 
total disability rating based on individual unemployability.  
The requested development has been accomplished, and the case 
has now been returned to the Board for appellate review.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, D.C., in July 1997.  He 
failed to report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's bilateral knee disabilities do not require 
frequent hospitalization and do not markedly interfere with 
employment beyond that contemplated by the rating schedule.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected knee disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for referral for consideration of an 
extraschedular rating for bilateral knee disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b) (2003).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.34l, 4.16(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in August 2003 apprised the veteran of the 
information and evidence necessary to substantiate the claims 
for an extraschedular rating and a total disability rating 
based on individual unemployability, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claims were initially adjudicated 
prior to the enactment of the VCAA in November 2000, and the 
VCAA notice letter was not sent until August 2003.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  
The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA treatment reports.  Additionally, he 
was afforded several VA examinations to ascertain the 
severity of his bilateral knee disabilities and to determine 
whether they prevent him from engaging in substantially 
gainful employment.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issues on appeal.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
the issues addressed in this decision.  



II.  Extra-schedular Rating for Bilateral Knee Disabilities

Historically, the record reflects that the veteran injured 
his knees during running exercises during service.  Testing 
revealed patellar tendonitis bilaterally, tibial tubercle 
fragments, and retropatellar syndrome bilaterally with 
arthralgia.  Extensive medical treatment resulted in little 
improvement and he was separated from service as he was 
unable to stand, walk, repetitively ascend and descent 
stairs, squat, bend, stoop, or lift for prolonged periods.  
Service connection was granted by rating decision of April 
1990, and a separate 10 percent disability rating was 
assigned to each knee. Since that time, the rating assigned 
to each knee has been increased to 30 percent, pursuant to 
Diagnostic Codes 5024 and 5257.  In a September 2001 
decision, the Board denied an increased rating for both knee 
disabilities.  However, the issue of entitlement to 
consideration for an extraschedular rating for these 
disabilities remained pending.  

The relevant regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  An 
exceptional case would include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
recent hospitalizations for his bilateral knee disabilities.  
Moreover, there is no objective evidence that his knee 
disabilities markedly interfered with employment beyond that 
contemplated by the current schedular rating.  The veteran 
has asserted that doctors have told him that he is unable to 
work due solely to his knee disabilities.  However, a written 
statement by a medical professional to that effect was not 
found in the file.  Upon VA examination in December 1999, the 
examiner diagnosed the veteran with chronic pain syndrome, 
chronic low back pain, chronic bilateral patellar tendonitis, 
and an unsteady gait.  He remarked that the veteran was 
unable to hold a job due to chronic pain, but he did not 
indicate that the veteran's knee disabilities alone produced 
marked interference with employment.  

In a February 2003 statement, the veteran's previous employer 
merely stated that the reason for his termination from 
employment in January 1987 was "removal."  A notation 
indicated that documentation of physical and/or mental 
disability was not available on the leave records.  
Additionally, upon VA general medical examination in 
September 2003, the examiner stated that the veteran's 
reported symptoms far exceeded the objective findings related 
to his knees.  An opinion was provided that the veteran's 
knee disabilities did not make it impossible for him to 
maintain continued employment.  

There is no question that the veteran experiences 
difficulties as a result of his service-connected knee 
disabilities.  However, these symptoms are contemplated in 
the currently assigned combined 60 percent disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992).  Accordingly, the Board finds that 
there is no objective medical evidence which demonstrates 
anything exceptional or unusual about the veteran's service-
connected knee disabilities that is not contemplated in the 
criteria in VA's Schedule for Rating Disabilities.  Hence, 
the Board finds that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

III.  Total Disability Rating Based on Individual 
Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular, renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2003).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2003).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran's service-connected disabilities are patellar 
tendonitis of the right and left knees.  Each knee is 
currently rated 30 percent, and his combined disability 
rating is 60 percent.  His knee disabilities are considered 
as a single disability pursuant to 4.16(a).  Therefore, he 
has met the schedular criteria for consideration for 
individual unemployability benefits.  

Next, it must be determined whether his service-connected 
disabilities, alone, preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the preponderance 
of the evidence of record is against the veteran's claim that 
his service-connected knee disabilities, alone, prevent him 
from working.  While his service-connected knee disabilities 
clearly cause difficulty in performing physical labor, the 
evidence indicates that these disabilities have not rendered 
him unemployable.  Upon VA examination in February 1998, the 
veteran reported that he had not been employed since 1997, 
when he had worked at a VA Medical Center pushing a heavy 
food cart.  He stated that this job had aggravated his knee 
and back pain.  With regard to the veteran's functional 
limitations, the examiner noted that the veteran was unable 
to drive, and that his wife did the driving because it 
aggravated his back and knee pain.  In particular, he could 
not use the brake pedal without aggravating his knee pain and 
he was only able to walk for limited distances.  He could not 
carry his children or perform any weight lifting.  The 
examiner opined that repeated use of his knees led to greater 
functional disability and that use of the knee joints made 
the patellar tendonitis worse.  But he did not state that the 
knee disabilities prevented him from working.  

In a June 1999 statement, a VA fellow in Rheumatology 
remarked that the veteran was unable to work because of 
severe limitation of movement in his spine.  

Upon VA examination in December 1999, the veteran reported 
that he had quit his job due to constant pain in his back and 
knees.  The examiner diagnosed the veteran with chronic pain 
syndrome, chronic low back pain, chronic bilateral patellar 
tendonitis, and an unsteady gait.  He remarked that the 
veteran was unable to hold a job due to chronic pain.  

In an August 2000 statement, the veteran reported that he was 
not receiving Social Security Administration disability 
benefits.  

At a VA rheumatology examination in September 2003, the 
examiner concluded that the degree of disability due to the 
veteran's knee disabilities was "appreciable," although he 
acknowledged that the veteran's knee radiographs did not show 
any significant abnormality.  At a VA general medical 
examination in September 2003, the veteran was noted to walk 
with a cane and he wore bilateral braces on his legs.  There 
was no swelling of the joints; McMurray and Lachman's tests 
were negative.  There was no crepitus and no significant 
edema.  There was no evidence of degenerative joint disease, 
inflammatory arthritis, or osteoarthritis.  The examiner 
concluded that the veteran's reported symptoms far exceed the 
objective findings related to his knees.  Therefore, the 
right and left knee disabilities did not make it impossible 
for him to maintain continued employment.  This opinion was 
based on a full review of the veteran's claims file, 
including prior examination reports.  

In consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected knee disabilities 
preclude all substantially gainful employment.  See Van 
Hoose, Gilbert, supra.  As outlined above, the veteran has 
been diagnosed with chronic pain syndrome, chronic low back 
pain, and chronic bilateral knee pain.  Notably, the Board 
points out that the veteran has not established service 
connection for a back disability or chronic pain syndrome.  
Therefore, these disabilities may not be considered in 
determining the veteran's entitlement to individual 
unemployability benefits.  In the September 2003 statement, 
the examiner concluded that the veteran's knee disabilities 
did not make it impossible for him to maintain continued 
employment.  The Board has found this opinion to be the most 
probative because it was based on a full review of the 
veteran's claims file and a thorough clinical evaluation, and 
specifically addressed the impact the veteran's knee 
disabilities had on his employability.  See Winsett, supra.  
The other statements of record, while acknowledging that the 
veteran's knee disabilities may be severe, attributed his 
unemployability to his back disability and his chronic pain 
syndrome.  Accordingly, the Board finds that a total 
compensation rating based on individual unemployability is 
not warranted.  


ORDER

An extraschedular rating for bilateral knee disabilities is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



